On Application for Rehearing.
PROVOSTY, J.
Our understanding of the scope of the writ of quo we ' to herein is that it in no way, shape, or form brings in question the organization of the sewerage and water board under the act of 1899, or the authority of the members of that board as constituted under that act; but that it brings in question only and exclusively the right to membership in that board as sought to be derived from the act of 1902. So understanding, and now expressly so limiting the scope of the decree heretofore handed down, the court refuses the rehearing applied for.